t c memo united_states tax_court jack alban koerner petitioner v commissioner of internal revenue respondent docket no filed date jack alban koerner pro_se ruth perez for respondent memorandum opinion dawson judge this case was assigned to chief special_trial_judge peter j panuthos pursuant to the provisions of sec_7443a and rule sec_180 sec_181 and sec_183 the court all section references are to the internal_revenue_code continued agrees with and adopts the opinion of the special_trial_judge which is set forth below opinion of the special_trial_judge panuthos chief special_trial_judge this matter is before the court on respondent's motion to dismiss for lack of jurisdiction and petitioner's motion to restrain assessment and collection the primary issue for decision is whether the court has jurisdiction over the petition filed in this case background petitioner did not file tax returns for the taxable years through however during the period through petitioner sent a substantial amount of correspondence to various internal_revenue_service irs offices concerning his tax_liabilities for and subsequent years through mid-1995 petitioner consistently listed his address on this correspondence as christy acres circle mt airy maryland the mt airy address on date respondent mailed a notice_of_deficiency to petitioner determining a deficiency in his federal_income_tax for in the amount of dollar_figure and additions to tax under sec_6651 and sec_6654 in the amounts of dollar_figure continued in effect for the years in issue unless otherwise indicated all rule references are to the tax_court rules_of_practice and procedure and dollar_figure respectively the notice_of_deficiency was addressed to petitioner at the mt airy address petitioner was evicted from the mt airy address in date petitioner notified the commissioner of his eviction by letter dated date but did not provide the commissioner with a new address until date petitioner's tax_return filed on or about date lists his address as the mt airy address on date respondent sent a letter to petitioner stating that a change was made to petitioner's account for the taxable_year to reflect tax penalties and interest owing in the amount of dollar_figure on date petitioner filed a petition for redetermination with the court listing the years in dispute as through the petition arrived at the court in an envelope bearing a u s postal service postmark date of date attached to the petition is a copy of respondent's date letter described above at the time the petition was filed petitioner resided in silver spring maryland in response to the petition respondent filed a motion to dismiss for lack of jurisdiction asserting the court lacks jurisdiction with respect to the taxable years and on the ground that respondent did not issue a notice_of_deficiency to petitioner for those years and the court lacks jurisdiction with respect to the taxable years through on the ground that the petition was not filed within the 90-day period prescribed in sec_6213 respondent's motion includes an allegation that she issued a single notice_of_deficiency to petitioner covering the taxable years and on date addressed to petitioner at the mt airy address petitioner filed an objection to respondent's motion to dismiss asserting that the notices of deficiency in dispute were not mailed to his last_known_address on date respondent mailed a notice_of_intent_to_levy to petitioner demanding payment of taxes for the taxable years and on date petitioner filed a motion to restrain assessment and collection with respect to the above-described notice_of_intent_to_levy this matter was called for hearing in washington d c both parties appeared at the hearing and presented argument respecting the pending motions during the course of the hearing counsel for respondent submitted to the court a copy of the notice_of_deficiency for although respondent produced a u s postal service form_3877 which states that a notice_of_deficiency covering the taxable years and was mailed to petitioner at the mt airy address on date respondent was unable to provide the court with a copy of the notice_of_deficiency petitioner denies receiving any notices of deficiency following the hearing respondent was provided a further opportunity to produce a copy of the notice_of_deficiency for the years and and or any other evidence relevant to the existence and disposition of the notice in a status report respondent stated that she has searched her records and is unable to locate a copy of the notice_of_deficiency in question in addition respondent reported that the u s postal service was unable to locate its records respecting certified mail or copies of receipts for the period in question there is nothing in this record which reflects the amounts of the deficiencies that were determined for and and no historical analysis of the examination respondent did not present a witness in an attempt to analyze the transcript of account and documents that were available or otherwise provide testimony as to the procedures taken in the preparation and issuance of a notice_of_deficiency for through discussion this court's jurisdiction to redetermine a deficiency depends upon the issuance of a valid notice_of_deficiency and a timely filed petition rule a c 93_tc_22 90_tc_142 sec_6212 expressly authorizes the commissioner after determining a deficiency to send a notice_of_deficiency to the taxpayer by certified or registered mail it is sufficient for jurisdictional purposes if the commissioner mails the notice_of_deficiency to the taxpayer's last_known_address sec_6212 81_tc_42 if a deficiency_notice is mailed to the taxpayer's last_known_address actual receipt of the notice is immaterial 857_f2d_676 9th cir affg 88_tc_1042 89_tc_806 frieling v commissioner supra pincite the taxpayer in turn ha sec_90 days or days if the notice is addressed to a person outside of the united_states from the date the notice_of_deficiency is mailed to file a petition in this court for a redetermination of the deficiency sec_6213 in 92_tc_729 affd without published opinion 935_f2d_1282 3d cir we held that the commissioner bears the burden of proving the existence of a notice_of_deficiency and that a u s postal service form_3877 standing alone was not sufficient in the circumstances of that case to prove that a notice_of_deficiency was mailed to the taxpayers taxable years and respondent asserts that she did not mail a notice_of_deficiency to petitioner for the taxable years or petitioner did not offer any evidence to the contrary and we have no reason to believe that a notice_of_deficiency was issued for these years consequently we will dismiss this case for lack of jurisdiction with respect to the taxable years and on the ground that respondent did not issue a notice_of_deficiency to petitioner for those years taxable years and respondent asserts that she mailed a notice_of_deficiency to petitioner for the taxable years and on date and that we lack jurisdiction over those years on the ground that petitioner failed to file a timely petition for redetermination petitioner contends that a notice was not mailed to his last_known_address and that he never received the notice respondent has the burden of establishing both the existence of a notice_of_deficiency as well as the date of mailing pietanza v commissioner supra pincite consistent with pietanza v commissioner supra we conclude that the u s postal service form_3877 offered by respondent is insufficient standing alone to establish that respondent mailed the notice_of_deficiency in question to petitioner not only is the notice_of_deficiency missing in this case but respondent was unable to provide the court with any other postal service records such as postal service form_3849 showing the delivery or attempted delivery of the articles listed in respondent's postal service form_3877 nor did respondent provide the court with evidence that normal office procedures were followed when the notice_of_deficiency purportedly was prepared and mailed we are aware from the many cases we have considered relating to the preparation and mailing of notices of deficiency that the irs has certain internal controls and procedures in the mailing of a notice_of_deficiency we have no information that any of the controls or procedures for preparation or the mailing of a notice_of_deficiency were followed in this case the record contains numerous letters from petitioner in response to the irs referring to the years raised in the petition however there is no correspondence from petitioner referring to a notice_of_deficiency dated date thus there is nothing in this case apart from the form_3877 itself to support a presumption of regularity by the irs pietanza v commissioner t c pincite cf 530_f2d_781 8th cir in sum respondent failed to prove that she issued a notice_of_deficiency to petitioner respecting the taxable years and accordingly we will dismiss this case for lack this case is appealable to the court_of_appeals for the fourth circuit see 958_f2d_53 4th cir revg and remanding an unpublished order of this court where a notice_of_deficiency which was not sent to the taxpayers' last_known_address was returned by the postal service but could not be found in the irs administrative file of jurisdiction as to the taxable years and on the ground that respondent did not mail a notice_of_deficiency to petitioner for those years taxable_year there is no dispute that respondent mailed a notice_of_deficiency to petitioner for the taxable_year on date further it is evident that the petition was not filed within days of the date of mailing of the notice_of_deficiency although we lack jurisdiction with respect to the tax_year we must decide whether to dismiss based upon an untimely petition or for the lack of a valid notice_of_deficiency in this regard we must consider petitioner's contention that jurisdiction is lacking due to respondent's failure to mail the notice_of_deficiency to his last_known_address see pietanza v commissioner supra pincite although the phrase last_known_address is not defined in the internal_revenue_code or in the regulations we have held that a taxpayer's last_known_address is the address shown on the taxpayer's most recently filed return absent clear and concise notice of a change_of address 91_tc_1019 the burden of proving that a notice_of_deficiency was not sent to the taxpayer at his or her last_known_address is on the taxpayer yusko v commissioner t c pincite the record indicates that petitioner did not file tax returns for the years through however during the period through petitioner sent a substantial amount of correspondence to various irs offices listing his address as the mt airy address the record indicates that petitioner did not provide respondent with an address other than the mt airy address until date considering all of the circumstances we are satisfied that the mt airy address constituted petitioner's last_known_address on date--the date respondent mailed the notice_of_deficiency for consequently we will dismiss this case for lack of jurisdiction as to the taxable_year on the ground that petitioner failed to file his petition within the 90-day time period prescribed in sec_6213 although petitioner cannot pursue his case respecting his tax_liability in this court he is not without a remedy in short petitioner may pay the tax file a claim_for_refund with the irs and if the claim is denied sue for a refund in the federal district_court or the u s court of federal claims see 55_tc_138 petitioner's motion to restrain assessment and collection as a final matter we turn to petitioner's motion to restrain assessment and collection sec_6213 provides that the tax_court may enjoin the commissioner's collection efforts if the commissioner is attempting to collect amounts that have been placed in dispute in a timely filed petition for redetermination 99_tc_466 96_tc_707 the record reflects that the amounts that respondent is attempting to collect relate to petitioner's tax_liability for and as a consequence of our holding that we lack jurisdiction over the taxable years and in this proceeding it follows that we have no authority to enjoin respondent's collection efforts powell v commissioner supra accordingly we will deny petitioner's motion to restrain assessment and collection to reflect the foregoing an order will be entered dismissing this case for lack of jurisdiction and denying petitioner's motion to restrain assessment and collection
